Dewey, J.
The ruling of the superior court, that after an entry of a general appearance on the docket, and the filing of an affidavit of merits, or in the language of the statute, (St. 1852, c. 312,) that the party “ verily believes that the defendants have a substantial defence to the action on its merits,” it was not competent for the defendants in their answer to deny that they were a legal corporation and raise that issue, was erroneous. Such defence was open to the defendants, and was properly raised in their answer. The entry of a general appearance operated as a waiver of all objections to the want of a proper service of the writ upon the defendants, but did not affect the defence upon the merits.

Exceptions sustained.